MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA APARTMENT COMMUNITIES REPORTS FOURTH QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended December 31, 2008, of $4,517,000, or $0.16 per common share, as compared to net income available for common shareholders of $3,799,000, or $0.15 per common share, for the same quarter of 2007. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $28,102,000, or $0.92 per share/unit, for the fourth quarter of 2008, as compared to $26,036,000, or $0.93 per share/unit, for the same quarter of 2007.Fourth quarter 2008 FFO per share/unit was $0.01 ahead of the mid-point of Mid-America’s guidance. FFO for the fourth quarter of 2008 includes a charge of $0.01 per share/unit related to expenses from Hurricane Ike. Fourth quarter results for 2007 include a charge of $0.02 per share/unit to expense the original issuance costs of its Series F Preferred which was redeemed in the fourth quarter of 2007, and a gain of $0.01 per share/unit from the sale of land. For the year ended December 31, 2008, net income available for common shareholders was $17,384,000, or $0.64 per common share, as compared to $25,669,000, or $1.01 per common share, for the year ended December 31, 2007. In 2007, Mid-America recorded gains from the disposition of four properties, the sale of land, insurance settlement proceeds, the sale of joint venture assets and an incentive fee totaling a combined $16,694,000. Net income available for common shareholders in 2007 also included a loss of $589,000 from the expensing of the original issuance costs of the Series F Preferred. For the year ended December 31, 2008, FFO was $109,749,000, or $3.73 per share/unit, compared to $99,102,000, or $3.55 per share/unit, for the year ended December 31, 2007, an increase of 5.1%. FFO for 2008 was reduced by $0.02 per share/unit related to expenses from Hurricane Ike. Results for 2007 include $0.04 per share/unit of incentive fee from the successful conclusion of a joint venture, $0.02 per share/unit from the sale of excess land, and a charge of $0.02 per share/unit for the original issuance costs of the Series F Preferred. A reconciliation of FFO to net income and an expanded discussion of the components of FFO can be found later in this release. Highlights: · FFO per share/unit of $3.73 for 2008 is a record performance and represents an increase of 5.1% over 2007. · FFO per share/unit for the fourth quarter of 2008 is the second best fourth quarter on record, down only $0.01 from an exceptionally strong fourth quarter in 2007. · For the year ended December 31, 2008, same store revenue growth averaged 2.0%, and net operating income, or NOI, growth averaged 0.9%. · For the fourth quarter of 2008, same store real estate tax expense was up 7.8% as a result of some successful assessment negotiations and appeals in the fourth quarter of 2007. As a result NOI was down 2.1% in the fourth quarter of 2008 on revenue growth of 0.2%. · Physical occupancy at December 31, 2008 for the same store portfolio was 93.5%, down 1.4% compared to December 31, · Mid-America completed the renovation and repositioning of 3,782 apartments in 2008 resulting in rent increases averaging 11%. · Despite the weaker economic conditions, net collection loss in the fourth quarter of 2008 dropped to only 0.4% of net potential rent, a record performance. · Mid-America continues to be in a strong financial position as its fixed charge coverage ratio reached a record 2.51 for the fourth quarter of 2008, up from 2.36 for the fourth quarter of · Mid-America put in place $39 million of replacement financing to fully fund its only debt maturity in 2009, and has additional debt availability totaling $144 million. · Through in-place and unused credit capacity, and as a result of raising $104 million in new equity in 2008 prior to the collapse in REIT share prices, Mid-America is well positioned to take advantage of an improving environment for making opportunistic new investments. Dispositions As part of its long-term strategy of maintaining a portfolio of newer and high-quality properties, Mid-America completed the sale of Woodstream, a 25-year old property with 304 units in Greensboro, NC, on January 15, 2009 for $11.5 million. Two additional properties totaling 536 units with an average age of 30 years are currently planned for sale in 2009 at a total price of approximately $19 million. Riverhills, 96 units located in Grenada, MS, is under contract, with a closing estimated to occur in March. River Trace, 440 units located in Memphis, TN, is under contract with a closing scheduled for May. The blended cap rate for all three properties at the planned sales prices is 6.8%. New Development: Performing Ahead of Plan Construction at Copper Ridge Phase I (216 apartments in Dallas, TX) was completed in late 2008. As of December 31, 2008, 114 units were occupied. St. Augustine Phase II (124 apartments in Jacksonville, FL) was completed early in January 2009 and 23 apartments were occupied as of December 31, 2008.Both properties are leasing up better than expected. Due to strong leasing performance, Copper Ridge Phase I will be expanded by 45 additional units in 2009 at an expected cost (including land) of approximately $5 million. Mid-America has land for further growth of Copper Ridge, but is unlikely to commence additional construction until 2010. Property Redevelopment: Generating Strong Investment Returns Redevelopment of 3,782 apartment units at 60 apartment communities was completed in 2008 at an average cost of $5,146 per unit. The average monthly rent increase achieved on the renovated apartments was $82, representing an 11% increase from the average rent level of non-renovated apartments. The projected unleveraged IRR on the renovation program is 9%. Operating Results:Diversified Portfolio and Strong Operating Platform Has Mid-America Well Positioned for Expected Weaker Leasing Environment Eric Bolton, Chairman and CEO, said “We’re pleased with the strong FFO performance for the quarter and for calendar year 2008.Despite significant deterioration in the employment market and resulting weakness in leasing fundamentals over the last half of the year, FFO per share/unit for 2008 was only $0.02 below the mid-point of our original guidance. We believe this performance further demonstrates the resiliency and stability of our earnings platform and balance sheet.It’s important to note that fourth quarter same store NOI was impacted by additional expense related to Hurricane Ike, and the exceptionally low real estate tax expense reported in “While the worsening job loss trend is clearly creating pressure on leasing traffic levels, we expect Mid-America’s more stable market profile, high-quality and recurring earnings stream, and strong operating platform will enable the company’s performance to hold up better than most multifamily REITs.We believe Mid-America’s unique investment and market strategy, with a focus on the robust employment markets of the Sunbelt region, diversified across both high growth primary markets and less cyclical secondary markets, will provide a more stable earnings platform.We have several new operating initiatives rolling-out in 2009 that will build upon our already strong operating platform and further enhance our ability to out-perform the local markets where we compete.” Simon Wadsworth, Executive Vice-President and CFO, said “Our balance sheet and fixed charge coverage are together at the strongest position ever achieved in our 15 year history as a public company, and compare very favorably to any in the apartment REIT sector. In the fourth quarter we put in place $39 million of new debt which is designated for the refinancing of our only debt maturity in 2009.
